DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
	Claims 1-20 are allowed. 
	The present invention is directed to an information processing apparatus, an image forming apparatus, and a non-transitory computer readable medium. Each independent claim identifies the uniquely distinct features:
	Regarding claim 1, an information processing apparatus comprising: 
a hardware processor configured to execute a first smoothing process of smoothing a first black component of a first grid point of a color conversion table, the first smoothing processing including replacing the first black component with a second black component that is a weighted average value of (i) the first black component and (ii) other black components of other grid points located around the first grid point,
calculate other color components of the color conversion table for the first grid point based on the second black component, and 
execute a first update process of updating the color conversion table based on the second black component and the calculated other color components.

The closest prior art, Wada (US 2009/0310157 A1) in view of Ito et al. (US 2009/0310153 A1) fails to anticipated or render obvious at least underlined limitations.

	Ito et al. (US 2009/0310153 A1) discloses a color signal processing apparatus, a color conversion apparatus, a color signal processing method, a color conversion method, a computer-readable medium and a computer data signal embedded with a program.
However, Wada (US 2009/0310157 A1) in view of Ito et al. (US 2009/0310153 A1) do not specifically disclose “calculate other color components of the color conversion table for the first grid point based on the second black component, and 
execute a first update process of updating the color conversion table based on the second black component and the calculated other color components”. Therefore claim 1 is allowed (in combination with the other claimed limitations and/or features), as claimed in independent claim 1.

 	Independent claims 19 and 20 are reciting the same or similar claim limitations or features as recited in claim 1. Therefore, independent claims 19 and 20 are found to be allowable over the closest prior art of record mentioned above, for the same or similar reasons as discussed and stated above in independent claim 1.
 	Regarding claims 2-18, the instant claims are dependent on allowable claim 1 and thus allowable.
 	Any comments considered necessary by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG N VO whose telephone number is (571)270-1121. The examiner can normally be reached Monday-Friday, 7AM-4PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad K Ghayour can be reached on 571-272-3021. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/QUANG N VO/           Primary Examiner, Art Unit 2672